Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the vice (if different from the clamp as the claims suggest), the magnetic strips, and the mounting plate that is a flat disc must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. A tray made from both metal (claim 1) and plastic/silicon (claim 3 and 4) has not been disclosed.  It appears that two different embodiments are being claimed together. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 3 and 4, it is unclear how the tray can be made of both metal and plastic/silicon.  It appears that two different embodiments are being claimed together. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (2014/0191103) in view of Olson (3,186,673). Simon teaches a removable tray and articulating support arm system (Fig. 1), the system comprising: a removable tray (54); and an articulating support arm (46,44,38,40); wherein the articulating support arm comprises one or more connecting joints (44,40); wherein the articulating support arm comprises one or more arm segments (46,38) wherein the articulating support arm comprises a base end (with 30) and a tray mounting end (with 52); wherein the base end comprises a fastening mechanism (14); wherein the tray mounting end comprises a mounting platform (pad 150 of 52 attached to 54); wherein the one or more connecting joints are vertically aligned and articulate about a vertical axis (Fig. 1).  For claim 1, Simon fails to teach that the tray is specifically made of metal and that the tray mounting end comprises one or more magnets; wherein the one or more magnets are fastened to the mounting platform.  Olson teaches a metal tray (2; column 2, line 65-72) attached to a mounting platform (4) with magnets (8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray and system of Simon by making the tray specifically out of metal, such as is taught by Olson, and using an alternate mounting platform thereon, i.e. using the mounting platform with magnets of Olson in place of the mounting platform presently used, to simplify the attachment of the tray onto the support by making it a magnetic connection via the metal material make-up of tray and the mating magnets on the mounting platform. 
For claim 5, Simon in view of Olson further teaches that the fastening mechanism comprises a clamp.  
For claim 6, Simon in view of Olson further teaches that the fastening mechanism comprises a vice (as best understood from the drawings and specification).
For claim 7, Simon in view of Olson further teaches that the mounting platform comprises a planar object.  
For claim 9, Simon in view of Olson further teaches that the mount platform comprises one or more extended flanges.  
For claim 10, Simon in view of Olson further teaches that the one or more extended flanges comprise an “X” shape configuration.  
For claim 11, Simon in view of Olson further teaches that the one or more magnets comprise magnetic disks.  
For claim 14, Simon in view of Olson further teaches that the fastening mechanism comprises at least one screw (22) and a screw plate (20 or 16).
Claims 1, 5-8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (2014/0191103) in view of Olson (3,186,673). Simon teaches a removable tray and articulating support arm system (Fig. 1), the system comprising: a removable tray (54); and an articulating support arm (46,44,38,40); wherein the articulating support arm comprises one or more connecting joints (44,40); wherein the articulating support arm comprises one or more arm segments (46,38) wherein the articulating support arm comprises a base end (with 30) and a tray mounting end (with 52); wherein the base end comprises a fastening mechanism (14); wherein the tray mounting end comprises a mounting platform (pad 150 of 52 attached to 54); wherein the one or more connecting joints are vertically aligned and articulate about a vertical axis (Fig. 1). For claim 1, Simon fails to teach that the tray is specifically made of metal and that the tray mounting end comprises one or more magnets; wherein the one or more magnets are fastened to the mounting platform.  Olson teaches a metal tray (2; column 2, line 65-72) attached to a mounting platform (4) with magnets (8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray and system of Simon by making the tray specifically out of metal, such as is taught by Olson, and by adding magnets on the mounting platform, such as is taught by Simon, to simplify the attachment of the tray onto the support by making it a magnetic connection via the metal material make-up of tray and the mating magnets on the mounting platform. 
For claim 5, Simon in view of Olson further teaches that the fastening mechanism comprises a clamp.  
For claim 6, Simon in view of Olson further teaches that the fastening mechanism comprises a vice (as best understood from the drawings and specification).
For claim 7, Simon in view of Olson further teaches that the mounting platform comprises a planar object.  
For claim 8, Simon in view of Olson further teaches that the planar object comprises a flat disk.
For claim 11, Simon in view of Olson further teaches that the one or more magnets comprise magnetic disks.  
For claim 14, Simon in view of Olson further teaches that the fastening mechanism comprises at least one screw (22) and a screw plate (20 or 16).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (2014/0191103) in view of Olson (3,186,673) as applied to claim 1 above, and further in view of Oort (2010/0059498).  As stated above, Simon in view of Olson teaches the limitations stated above, including a metal tray.  For claim 2, Simon in view of Olson fails to teach the specific metal used in the tray. For claim 3, Simon in view of Olson fails to teach a plastic tray.  Oort teaches a tray (Fig. 1) made from ferrous metal or plastic (claim 10).  It would have been an obvious consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Simon in view of Olson by making it specifically out of ferrous metal or out of plastic, depending on the desired need of the person constructing the tray, e.g. to mate with the support magnets (for the ferrous metal), for aesthetic reasons, for economic reasons, etc.    Please note that in a plastic tray, magnetic or metal disks/strips would need to be placed on the bottom of the tray.  Olson further teaches metal strips or disks on the tray to mate with the magnets on the mount platform (column 2, lines 65-72).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (2014/0191103) in view of Olson (3,186,673) as applied to claim 1 above, and further in view of Steppe (2008/0308698).  As stated above, Simon in view of Olson teaches the limitations stated above, including a metal tray.  For claims 3 and 4, Simon in view of Olson fails to teach a plastic tray (claim 3), specifically made out of silicon (claim 4).  Steppe teaches a tray (Fig. 1) made from silicon type plastic (claim 4).  It would have been an obvious consideration to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the tray of Simon in view of Olson by making it specifically out of silicon type plastic, depending on the desired need of the person constructing the tray, e.g. for aesthetic reasons, for economic reasons, etc.  Please note that for the plastic tray, magnetic or metal disks/strips would need to be placed on the bottom of the tray to be able to mate with the magnets on the mount platform.  Olson further teaches metal strips or disks on the tray to mate with the magnets on the mount platform (column 2, lines 65-72).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (2014/0191103) in view of Olson (3,186,673) as applied to claim 1 above, and further in view of Kramer (9,210,996).  As stated above, Simon in view of Olson teaches the limitations stated above, including a metal tray and a mounting platform with magnetic disks.  For claim 12, although Simon in view of Olson fails to teach that the magnets of the mount platform comprise magnetic strips, Kramer teaches the use of magnetic strips (7). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to use magnetic strips, such as is taught by Kramer, in place of the magnetic disks, to provide stronger connections between the tray and mount platform.
For claim 13, Simon in view of Olson further teaches that the removable tray can comprise metal bar or disks fastened to the bottom of the removable tray (column 2, line 65-72 of Olson).  Simon in view of Olson fails to specifically teach that these bars/disks are magnetic. However, Kramer teaches the use of magnetic strips (7) and Olson teaches the use of magnetic disks (8). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make these bars/disks magnetic, such as is taught by Kramer and Olson, to provide stronger connections between the tray and mount platform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
March 12, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637